                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 10-cr-00560-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER RE TRANSCRIPT REQUEST
                                   9             v.
                                                                                            Re: Dkt. No. 107
                                  10     LANCE STERLING WILLIAMS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Last month, defendant Lance Williams sent a letter requesting several documents from his

                                  14   criminal case, including a copy of the transcript of the sentencing hearing. Dkt. No. 104. The Court

                                  15   ordered the clerk to send to Williams a copy of the docket sheet, indictment, minutes of the

                                  16   sentencing hearing, and judgment, but explained that there was no sentencing transcript then in

                                  17   existence because the sentencing hearing had not been transcribed. Dkt. No. 106. Williams now

                                  18   returns with another request for the “‘Sentencing Transcripts’, needed for appellate purpose’s,” and

                                  19   attaches inmate account records showing he has no funds. Dkt. No. 107 (errors in source). The

                                  20   Court construes the document to be a request for the sentencing hearing to be transcribed at

                                  21   government expense.

                                  22          A court may order the preparation of a transcript at government expense only if “the trial

                                  23   judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript is

                                  24   needed to decide the issue presented by the suit or appeal.” 28 U.S.C. § 753(f). A request for a

                                  25   transcript at government expense should not be granted unless the appeal presents a substantial

                                  26   question. Henderson v. United States, 734 F.2d 483, 484 (9th Cir. 1984). A district court

                                  27   accordingly may deny a motion for transcripts at government expense if the appellant fails to

                                  28   identify the grounds for appeal. See McKinney, 924 F.2d at 1512.
                                   1          Here, Williams fails to identify the ground(s) for the appeal he apparently wants to take from

                                   2   the judgment entered six years ago. Moreover, Williams’ plea agreement imposes a significant

                                   3   hurdle to any effort to pursue post-conviction relief. Per the June 13, 2013 plea agreement that

                                   4   Williams signed, he agreed to give up his right to appeal his conviction, judgment, any aspect of his

                                   5   sentence, and orders of this Court, Dkt. No. 94 ¶ 4, and not to file any collateral attacks on his

                                   6   conviction or sentence, including petitions under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, “except

                                   7   that [he] reserve[d his] right to claim that [his] counsel was ineffective in connection with the

                                   8   negotiation of this Agreement or the entry of [his] guilty plea.” Id. at ¶ 5. Williams’ letter does not

                                   9   identify an ineffective-assistance ground, or any other ground, for appeal.

                                  10          In light of the foregoing, Williams’ request to have his sentencing transcripts produced at

                                  11   government expense is DENIED. Dkt. No. 107.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: November 26, 2019                         ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
